Exhibit 99.1 FOR FURTHER INFORMATION: AT TOWER FINANCIAL CORPORATION: FOR INVESTORS: FOR MEDIA: Richard R. Sawyer Tina M. Farrington Chief Financial Officer Executive Vice President 260-427-7150 260-427-7155 rick.sawyer@towerbank.net tina.farrington@towerbank.net TOWER FINANCIAL CORPORATION ANNOUNCES STOCK REPURCHASE PROGRAM FORT WAYNE, INDIANA – December 10, 2012 – Tower Financial Corporation(NASDAQ GM: TOFC) announced today that its board of directors has authorized the repurchase of up to two-hundred fifty thousand (250,000) shares of the Company’s common stock, either through open market purchases in accordance with the requirements of Rule10b-18 under the Securities Exchange Act of 1934, as amended, or in privately negotiated block purchases if and to the extent the Company becomes aware that individual blocks of shares are available for repurchase. “We believe this presents a good opportunity to enhance our shareholders financial position, stated Michael D. Cahill, President and Chief Executive Officer. “Especially in light of our current capital position, and the current trading price of our shares, which is at a discount to our book value, and the anticipation of continuing to significantly build our capital in the upcoming year.” ABOUT THE COMPANY Headquartered in Fort Wayne, Indiana, Tower Financial Corporation is a financial services holding company with one subsidiary; Tower Bank & Trust Company (Tower Bank), a community bank headquartered in Fort Wayne. Tower Bank provides a wide variety of financial services to businesses and consumers through its six full-service financial centers in Fort Wayne,and one in Warsaw, Indiana. Tower Bank has a wholly-owned subsidiary, Tower Trust Company, which is a state-chartered wealth services firm doing business as Tower Private Advisors. Tower Bank also markets under the HSA Authority brand, which provides Health Savings Accounts to clients in 50 states.Tower Financial Corporation's common stock is listed on the NASDAQ Global Market under the symbol "TOFC." For further information, visit Tower's web site at www.towerbank.net FORWARD-LOOKING STATEMENTS This news release contains forward-looking statements that, by their nature, are predictive and are based on management's beliefs, assumptions, current expectations, estimates and projections about the financial services industry, the economy, and about our company. These forward-looking statements are intended to be covered by the safe-harbor provisions of the Private Securities Litigation Reform Act of 1995. These statements are not guarantees of future performance, speak only as of this date, and involve risks and uncertainties related to our banking business or to general business and economic conditions that may affect our business, which may cause actual results to turn out differently. More detailed information about such risks and uncertainties may be found in our most recent Annual Report on Form 10-K, or, if applicable, in subsequently filed Forms 10-Q quarterly reports, under the captions “Forward-Looking Statements” and “Risk Factors,” which we file from time to time with the Securities and Exchange Commission. These reports are available on the Commission’s website at www.sec.gov, as well as on our website at www.towerbank.net.
